362 F.2d 973
Charles Eugene HAYTER, Appellant,v.UNITED STATES of America, Appellee.
No. 20516.
United States Court of Appeals Ninth Circuit.
May 24, 1966.

Thomas G. Bell, Christensen, Bell & Morris, Las Vegas, Nev., for appellant.
John W. Bonner, U. S. Atty., Robt. S. Linnell, Asst. U. S. Atty., Las Vegas, Nev., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The judgment of conviction of appellant on a bank robbery charge is affirmed. The government's case was that Hayter drove the get-away car as part of a robbery of a national bank. The appellant appeals and says the evidence was insufficient. A review of the record shows it sufficient for a finding of guilt beyond a reasonable doubt.


2
Appellant also complains of the rejection of his tendered instruction on circumstantial evidence, which in effect said that a defendant must be found guilty on circumstantial evidence only if the case removes all doubt. Beyond a reasonable doubt is sufficient. The jury was fairly instructed on circumstantial evidence. See Strangway v. United States, 9 Cir., 312 F.2d 283.